—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appleman, J.), rendered August 17, 1993, convicting him of attempted robbery in the first degree (two counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to various remarks made by the prosecutor during trial and summation are largely unpreserved for appellate review inasmuch as no objections were raised to many of the comments in question (see, People v Nuccie, 57 NY2d 818). Those comments which were objected to by the defense counsel were for the most part followed by curative instructions, "subsequent to which [the defense counsel] neither asked for further curative instructions nor moved for a mistrial, thereby indicating that the court had sufficiently cured any error to his satisfaction” (People v Rosario, 195 AD2d 577).
In any event, although some of the prosecutor’s summation remarks were better left unsaid, any such error was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230). Pizzuto, J. P., Santucci, Friedmann and Krausman, JJ., concur.